Citation Nr: 0318139	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for headaches.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980, and again from May 1981 to December 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Board first considered this issue in May 2001, 
and denied the assignment of an initial evaluation higher 
than 10 percent for headaches.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in December 2002, the Court vacated the 
Board's decision and remanded the matter for additional 
development and consideration.

The Board undertook additional development of the issue on 
appeal in April 2003, pursuant to the authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) and codified at 38 C.F.R. 
Section 19.9.  Since that time, however, portions of 38 
C.F.R. Section 19.9 have been invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  As such, the Board must remand this matter for the 
reasons set out below in order for the RO to cure any 
procedural defect which may have arisen as a result of the 
Federal Circuit's recent opinion.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  The veteran was advised 
in a January 2001 letter from the RO that his claim had been 
considered under the VCAA and that the appeal met the 
requirements.  This notice did not contain any specific 
information regarding the evidence needed to substantiate the 
veteran's claim nor any information regarding the veteran's 
right to have VA obtain evidence on his behalf.

Regulations implementing the VCAA were enacted effective 
February 22, 2002, and under those regulations, the Board has 
been conducting evidentiary development of appealed cases 
directly as opposed to remanding all cases requiring 
additional development to the ROs.  See 38 C.F.R. § 
19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in April 2003, the Board obtained additional 
treatment records and made arrangements for the veteran to 
undergo a VA examination to determine the severity of his 
headaches.  The examination was accomplished in June 2003, 
and the examination report was associated with the veteran's 
claims folder.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Thus, in light of this new 
judicial precedent, the Board is required to remand the 
veteran's case to the RO to ensure that the claim remaining 
on appeal is accorded initial consideration of the newly 
developed evidence by the agency of original jurisdiction.  

The Board also finds it important to point out that the VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his/her own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was also invalidated by 
the Federal Circuit in Disabled American Veterans vs. 
Secretary of Veterans Affairs.  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that 
portion of the regulations limiting a claimant's response 
time to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was 
invalidated.

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

In addition to curing the procedural defects outlined above, 
the Board finds that the development it requested in April 
2003 may have only been partially performed and additional 
development is still needed in order to properly decide the 
issue on appeal.  Specifically, the Board requested that 
treatment records be obtained from 1994 until the present, 
but the only treatment records obtained are dated in 1996.  
As such, the RO should determine if there are more treatment 
records to be obtained and associated with the veteran's 
claims folder and, if so, the RO should obtain those records 
prior to making a determination as to the severity of the 
veteran's headaches.

Finally, the Board notes that the Court specifically 
determined that the possibility of staged ratings needed to 
be discussed in this case pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the RO should consider 
whether the veteran is entitled to the assignment of staged 
ratings when determining the severity of his headaches.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The RO should contact the veteran and 
determine if all current treatment 
records have been associated with the 
veteran's claims folder, noting that 
the most recent request for VA records 
resulted in obtaining records dated 
only in 1996.  The RO should obtain 
any outstanding treatment records and 
associate them with the claims folder 
or determine that no additional 
treatment records exist.

3.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been 
met.  All newly developed evidence 
should be considered in conjunction 
with all other evidence of record in 
adjudicating the claim on appeal and 
entitlement to staged ratings should 
be addressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure procedural defects and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




